815 F.2d 76
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sharon S. BROOKS;  Victor Mehozonek;  Franklin D. Novak;Kazmier E. Wasilewski;  Clifton Whigham,Plaintiffs-Appellants,v.FORD MOTOR COMPANY;  William Landers, Mfg. Mgr.;  LawrenceFain;  Randy Dougal;  George Vanhaezenbrouck;  ThomasNugent;  City of Brookpark, Ohio;  Thomas A. Dease, Chief ofPolice;  Timothy O'Rourke, Lt., Defendants-Appellees.
No. 86-3290.
United States Court of Appeals, Sixth Circuit.
Feb. 5, 1987.

Before KENNEDY, JONES and NORRIS, Circuit Judges.

ORDER

1
This matter has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiffs appeal from a district court judgment which dismissed their 42 U.S.C. Secs. 1983 and 1985 complaint.  The complaint was filed four years after the date of accrual.


3
Upon review of the district court record and the briefs submitted on appeal, this Court concludes that the district court correctly dismissed plaintiffs' complaint.   See Wilson v. Garcia, 471 U.S. 261 (1985);  Mulligan v. Hazard, 777 F.2d 340 (6th Cir.1985), cert. denied, --- U.S. ---, 106 S.Ct. 2902 (1986).


4
Therefore, the district court's judgment is hereby affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.